DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim19 is objected to because of the following informalities:  the claim recites “The method of claim16” however, claim16 is a system claim not method claim.  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,878,248. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent anticipates the claims of the present application.
Patent No. 10,878,248
Application No. 17/121,372
Claim1 recites a method comprising: capturing a media content from a media recording device; 

transmitting a media transaction to a 
distributed ledger, the media transaction comprising LBA of storage location of the
 media content in the storage device and the hash of the media content; 
and in response to a verification request from a media publisher, communicating an identification of a block address of the media transaction stored on the distributed ledger and identification of a hash function used to generate the hash of the media content to the media publisher.

capturing a media content from a media recording device;

storing the media content in a storage device;
transmitting a media transaction to a 
distributed ledger, the media transaction comprising LBA of storage location of the media content in the storage device and the hash of the media content; 
and verifying authenticity of the media content using an identification of a block address of the media transaction stored on the distributed ledger and identification of a hash function used to generate the hash of the media content to the media publisher.

Claim2 recites the method of claim 1, further comprising storing the media transaction on the distributed ledger.
Claim3 recites the method of claim 1, wherein generating a hash of the media content further comprising generating the hash of a combination of the media content 


Claim4 recites the method of claim 1, wherein generating a hash of the media content in real time further comprising generating the hash of a combination of the media content and an identification of the media recording device at the time of capturing the media content.
Claim5 recites the method of claim 1, wherein generating a hash of the media content in real time further comprising generating the hash of a combination of the media content and time of capturing the media content.
Claim5 recites the method of claim 1, wherein generating a hash of the media content in real time further comprising generating the hash of a combination of the media content and time of capturing the media content.
Claim6 recites the method of claim 1 wherein generating a hash of the media content in real time further comprising generating the hash of a combination of the media content and LBA range of the location of recording the media content on the storage device
Claim6 recites the method of claim 1 wherein generating a hash of the media content in real time further comprising generating the hash of a combination of the media content and LBA range of the location of recording the media content on the storage device.

Claim7 recites the method of claim 1, wherein the media transaction further comprises a time-stamp indicating time of media content generation.
Claim8 recites the method of claim 1, wherein generating the hash of the media content further comprises generating hash of the media content substantially at the time of generation of the media content.
Claim8 recites the method of claim 1, wherein generating the hash of the media content further comprises generating hash of the media content substantially at the time of generation of the media content.
Claim9 recites the method of claim 1 wherein the media transaction further comprises an indication of an identity of an owner of a device used to generate the media content.
Claim9 recites the method of claim 1 wherein the media transaction further comprises an indication of an identity of an owner of a device used to generate the media content.
Claim10 recites one or more non-transitory processor-readable storage media encoding processor-executable instructions for executing on a computer system a computer process, the computer process comprising: capturing a media content from a media recording device; 
generating a hash of the media content; storing the media content in  a storage 

transmitting a media transaction to a distributed ledger, the media transaction comprising LBA of storage location of the media content in the storage device and the hash of the media content;
 and in response to a verification request from a media publisher, communicating an identification of a block address of the media transaction stored on distributed ledger and identification of the hash function used to generate the hash of the media content to the media publisher.

generating a media content using a media recording device;
generating a hash of a media content generated by a media recording device;

transmitting a media transaction to a distributed ledger, the media transaction comprising LBA of a storage location of the media content in the storage device and the hash of the media content; 
and in response to a verification request from a media publisher, communicating an
identification of a block address of the media transaction stored on distributed ledger and identification of the hash function used to generate the hash of the media content to the media publisher.

Claim11 recites the one or more non-transitory processor-readable storage media of claim 10 wherein the computer process further comprising storing the media transaction on the distributed ledger.
Claim12 recites the one or more non-transitory processor-readable storage media of claim 10, wherein generating a hash of the media content further comprising generating 

the media content.

Claim13 recites the one or more non-transitory processor-readable storage media of claim 10, further comprising receiving the verification request from the media publisher.
Claim15 recites the one or more non-transitory processor-readable storage media of claim 10, wherein generating the hash of the media content further comprises generating hash of the media content substantially at the time of storing of the media content in the storage device.
Claim15 recites the one or more non-transitory processor-readable storage media of claim 10, wherein generating the hash of the media content further comprises generating hash of the media content substantially at the time of storing of the media content in the storage device.
Claim16 recites a system comprising: one or more processors; a memory; 
and a ledger node stored in the memory and executable by the one or more processors to support a distributed ledger, the ledger node configured to:  capture a media content

generate a hash of the media content; 
generate a media transaction comprising LBA
 of storage location of the media content in the storage device and the hash of the media content; transmit a media transaction to a distributed ledger; 
and support verification of the media content by communicating the storage location of the media transaction on the distributed ledger to a media publisher in response to a media content verification request.

and a ledger node stored in the memory and executable by the one or more processors to
support a distributed ledger, the ledger node configured to:

generate a hash of a media content generated by a media recording device;
generate a media transaction comprising LBA 
of storage location of the media content in
the storage device and the hash of the media content; 
and support verification of the media content by communicating the storage location of the
media transaction on a distributed ledger to a media publisher in response to a media content verification request.

Claim17 recites the system of claim 16 wherein the ledger node is further configured to generate the media transaction including location of the media recording device at the time of capturing the media content.
Claim18 recites the system of claim 17 wherein the ledger node is further configured to generate the media transaction 


Claim19 recites the method of claim 16, wherein the location of recording the media content on the storage device is a GPS location of the media generating device when the media is generated and
the location of the media content in the storage device is a storage location of the media content in a storage media.
Claim20 recites the method of claim 19, wherein the location of the media content in the storage device is identified by at least one of logical block addresses (LBAs) related to physical block addresses (PBAs) of the location of the media content and LBAs related to block and page addresses of the media content on a flash.
Claim20 recites the method of claim 19, wherein the location of the media content in the storage device is identified by at least one of logical block addresses (LBAs) related to physical block addresses (PBAs) of the location of the media content and LBAs related to block and page addresses of the
media content on a flash.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIRUMSEW WENDMAGEGN whose telephone number is (571)270-1118. The examiner can normally be reached 9:00-7:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on (571) 272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GIRUMSEW WENDMAGEGN
Primary Examiner
Art Unit 2484



/GIRUMSEW WENDMAGEGN/Primary Examiner, Art Unit 2484